 In the Matter of IVES-CAMERON COMPANY, INC., EMPLOYERandTHOMASF.KENNEY AND HAROLD KRAUSS, INDIVIDUALS, PETITIONERSandDRUG TRADE SALESMEN'S UNION LOCAL 65, CIO, UNION 1Case No. 2-RD-53.Decided January 25,1949DECISIONANDDIRECTION OF ELECTIONUpon a decertification petition duly filed, a hearing was held beforea hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioners, employees of the Employer, assert that theUnion is no longer the bargaining representative of the Employer'semployees as defined in Section 9 (a) of the Act.The Employer was formerly named International Vitamin Corpo-ration.The Union, a labor organization affiliated with the Congressof Industrial Organizations, was certified on June 6, 1946, in caseNo. 2-R-6487, pursuant to a consent election, as the exclusive bar-gaining representative of the employees here involved 23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:'The Union,also known as Drug Trade Salesmen's Union,CIO, failed to appear at thehearing.*Chairman Herzog and Members Houston and Gray.IA collectivebargaining contract,subsequently supplemented and since terminated, wasexecutedby the Unionand the Employer on May 9, 1947.81 N. L.R. B., No.45.287 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll salesmen, combination men and detail men, operating in Maine,New Hampshire, Vermont, Rhode Island, Massachusetts, Connecticut,New York State; the following counties in New Jersey : Bergen, Pas-saic,Hudson, Essex, Morris, Union, Sussex, Hunterdon, Mercer,Somerset, Middlesex, Monmouth, and Ocean; and the city of Phila-delphia, Pennsylvania, excluding supervisors as defined in the Act .sDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-pose of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfromthe date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion ortemporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining,by Drug TradeSalesmen'sUnion, Local 65, CIO.48The unit is the same unit as the one for which the Union was certified as bargainingrepresentative;the description has been changed only by naming States and countiesinstead of broad geographical areas.4 The Union is not in compliance with the filing requirements of the Act.Accordingly,if the Union wins the election,and it has not complied with such requirements,the Boardwill certify only the arithmetical results of the election.SeeMatter of Amertican Smeltingand Refining Company,80 N. L. R. B. 68(and cases cited therein).